The plaintiff brought suit to recover damages for the burning of her house alleged to have been caused by the defendant's negligent installation of electric wires therein. She alleged that the defendant furnished an electric current for the purpose of lighting her home, after having installed the electric wires; that the work was negligently done by the defendant; and that in consequence her property was destroyed by fire. The defendant filed an answer denying the material allegations of the complaint.
The case came on for trial and the defendant demurred ore tenus on the ground that the complaint does not state a cause of action. The demurrer was sustained, judgment was rendered for the defendant, and the plaintiff excepted and appealed.
The judgment does not set forth the ground upon which the demurrer was sustained but on the argument here the reason was said to be the want of an allegation that the plaintiff was the owner of the property.
We think there is error in this conclusion. In her complaint the plaintiff describes and repeatedly refers to the building as her "house," and her "home." It is elementary that every person specially injured by an electric company's breach of duty can maintain an action for his individual compensation. Under the allegations of the complaint the question whether the plaintiff owned the property and the extent of her loss are matters for the jury to determine from the evidence. Judgment
Reversed. *Page 561